Citation Nr: 1402621	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-22 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from December 1995 to December 1996 with additional service with the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

When this case was previously before the Board in November 2011 and October 2012, it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that these claims require additional development.  

The Veteran submitted additional evidence to the RO on April 11, 2013.  This evidence included numerous records from the Social Security Administration (SSA) that the AMC had been unable to obtain.  Significantly, the Board's November 2011 remand had requested that the AMC obtain the medical records relied on by a June 2011 SSA determination.  

The RO forwarded the additional evidence to the AMC, which received it on April 22, 2013.  A supplemental statement of the case (SSOC) in the claims file, dated April 25, 2013, does not address or acknowledge this evidence.  An SSOC in the Veteran's Virtual VA eFolder, dated April 30, 2013, appears to be identical to the April 25 SSOC, other than the date, and also fails to address or acknowledge this evidence.  The Board received the evidence from the AMC on July 23, 2013, after the Board had informed the Veteran that it had received his claims file.  

Thus, the AMC has not issued an SSOC that specifically considered this evidence in conjunction with the adjudication of the Veteran's service connection claims.  

In November 2013 correspondence, the Board notified the Veteran that evidence was submitted to the Board in April 2013 that had not been considered in a decision by the local RO or AMC, collectively referred to as the Agency of Original Jurisdiction (AOJ).  The Board informed the Veteran that he had the right to have them review the evidence before the Board did.  He could waive this right by submitting a waiver.  The Board informed the Veteran that he had 45 days to respond.  If the Board had not heard from him by the end of the 45-day period, it would assume that he did not wish to have the Board decide the appeal at this time and would remand the appeal to the AOJ for review.  

The Board has not received any response from the Veteran.  Accordingly, a remand is required so that the initial consideration of the evidence by the AOJ can take place.  38 C.F.R. § 19.31(b)(2013). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should undertake any development action deemed necessary in light of the evidence submitted by the Veteran to the RO on April 11, 2013.

2.  The AMC should re-adjudicate the Veteran's claims for service connection for a lumbar spine disorder and service connection for an acquired psychiatric disorder, to include PTSD.  In doing so, the AMC must address all evidence submitted by the Veteran to the RO on April 11, 2013, as well as any other pertinent evidence received since the April 25, 2013, SSOC.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


